
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6547
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 22, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Elementary and Secondary
		  Education Act of 1965 to require criminal background checks for school
		  employees.
	
	
		1.Short titleThis Act may be cited at the
			 Protecting Students from Sexual and
			 Violent Predators Act.
		2.Background
			 checksSubpart 2 of part E of
			 title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et
			 seq.) is amended by adding at the end the following:
			
				9537.Background
				checks
					(a)Background
				checksEach State that receives funds under this Act shall have
				in effect policies and procedures that—
						(1)require that
				criminal background checks be conducted for school employees that
				include—
							(A)a search of the
				State criminal registry or repository in the State in which the school employee
				resides and each State in which such school employee previously resided;
							(B)a search of
				State-based child abuse and neglect registries and databases in the State in
				which the school employee resides and each State in which such school employee
				previously resided;
							(C)a search of the
				National Crime Information Center of the Department of Justice;
							(D)a Federal Bureau
				of Investigation fingerprint check using the Integrated Automated Fingerprint
				Identification System; and
							(E)a search of the
				National Sex Offender Registry established under section 19 of the Adam Walsh
				Child Protection and Safety Act of 2006 (42 U.S.C. 16919);
							(2)prohibit the
				employment of school employees for a position as a school employee if such
				individual—
							(A)refuses to consent
				to the criminal background check described in
				paragraph (1);
							(B)makes a false
				statement in connection with such criminal background check;
							(C)has been convicted
				of a felony consisting of—
								(i)homicide;
								(ii)child abuse or
				neglect;
								(iii)a crime against
				children, including child pornography;
								(iv)spousal
				abuse;
								(v)a
				crime involving rape or sexual assault;
								(vi)kidnapping;
								(vii)arson; or
								(viii)physical
				assault, battery, or a drug-related offense, committed within the past 5 years;
				or
								(D)has been convicted of any other crime that
				is a violent or sexual crime against a minor;
							(3)require that a
				local educational agency or State educational agency that receives information
				from a criminal background check conducted under this section that an
				individual who has applied for employment with such agency as a school employee
				is a sexual predator report to local law enforcement that such individual has
				so applied;
						(4)require that the
				criminal background checks described in
				paragraph (1) be periodically
				repeated; and
						(5)provide for a timely process by which a
				school employee may appeal the results of a criminal background check conducted
				under this section to challenge the accuracy or completeness of the information
				produced by such background check and seek appropriate relief for any final
				employment decision based on materially inaccurate or incomplete information
				produced by such background check, but that does not permit the school employee
				to be employed as a school employee during such process.
						(b)DefinitionsIn this section:
						(1)School
				EmployeeThe term school employee means—
							(A)an employee of, or
				a person seeking employment with, a local educational agency or State
				educational agency, and who has a job duty that results in exposure to
				students; or
							(B)an employee of, or
				a person seeking employment with, a for-profit or nonprofit entity, or local
				public agency, that has a contract or agreement to provide services with a
				school, local educational agency, or State educational agency, and whose job
				duty—
								(i)is
				to provide such services; and
								(ii)results in
				exposure to students.
								(2)Sexual
				PredatorThe term sexual predator means a person 18
				years of age or older who has been convicted of, or pled guilty to, a sexual
				offense against a
				minor.
						.
		3.Conforming
			 amendmentSection 2 of the
			 Elementary and Secondary Education Act of 1965 is amended by adding after the
			 item relating to section 9536 the following:
			
				
					Sec. 9537. Background
				checks.
				
				.
		
	
		
			Passed the House of
			 Representatives December 21, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
